Citation Nr: 0712123	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  99-05 660	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for a right shoulder 
disability, to include any associated spinal injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision for the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in June 2000, November 2003, and 
October 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate a right 
shoulder disability, to include any associated spinal injury, 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSION OF LAW

A right shoulder disability, to include any associated spinal 
injury, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in May 2002, May 2004, and 
December 2004.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notices as to these matters were provided in April 
2006, October 2006, and January 2007.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to this 
matter have been requested or obtained.  Although the veteran 
reported he had submitted prior claims for Social Security 
Administration (SSA) disability benefits which were denied, 
there is no indication that SSA records include any records 
pertinent to his claim.  In fact, in his March 1999 VA Form 9 
he noted, in essence, that his cervical spine disorder was 
not detected until VA neurological evaluation in 1998.  In 
correspondence dated in February 2007 the veteran reported 
that he had no additional evidence to submit.  The Board 
finds that further attempts to obtain additional evidence 
would be futile.  The available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

Service medical records show that on April 4, 1969, the 
veteran sustained abrasions to the right shoulder and cheek.  
The examiner noted the shoulder was tender with pain on range 
of motion.  An X-ray examination of the right shoulder was 
negative.  The diagnosis was multiple abrasions and contusion 
to the right shoulder.  An April 14, 1969, report noted he 
complained of shoulder pain with any quick movement.  The 
examiner noted the abrasions were almost healed.  There was 
no tenderness, but there was pain on extreme range of motion 
elevation in any plane.  The diagnosis was contusion of the 
right shoulder.  On April 22, 1969, the veteran complained 
that the shoulder still hurt.  The examiner noted physical 
examination was negative.  The veteran was released to duty 
with continued medication.  The remaining service medical 
records make no mention of the right shoulder.  An August 
1971 separation examination revealed a normal clinical 
evaluation of the spine and upper extremities.

Private medical records dated in 1985 show the veteran 
complained of right-sided upper thoracic pain with numbness 
down the arm and into the hand including paresthesias.  It 
was noted he had headaches.  All cervical ranges of motion 
were within normal limits.  The report noted a date of onset 
of June 8, 1985.  Business records from the veteran's private 
chiropractor, Dr. R.W.O., noted a diagnosis of upper thoracic 
strain resulting in brachial neuralgia to the right side.  A 
compensation injury date of June 8, 1985, was provided.

In his March 1997 application for VA compensation benefits 
the veteran noted he had arthritis and nerve damage to the 
right shoulder as a result of service.  He reported he had 
been treated during basic training in 1969 for a dislocated 
right shoulder.  

On VA orthopedic examination in June 1997 the veteran 
reported that he dislocated his right shoulder during 
training in March 1969.  He stated he was treated at the base 
hospital in Fort Jackson, South Carolina, completed a 
modified basic training program, and was made a truck driver.  
He complained of a pinching feeling in his shoulder.  The 
examiner noted objective findings revealed a negative 
supraspinatus test and a negative cross shoulder impingement 
sign.  There was no pain with resisted external rotation and 
no tenderness over the acromioclavicular or scapuloclavicular 
joints.  Elevation was to 170 degrees, external rotation was 
to 60 degrees, and internal rotation was to T12.  There was 
excellent strength and development.  There were negative 
anterior, inferior, and posterior apprehension signs.  The 
shoulder examination was found to be normal.  The examiner 
noted the veteran was able to abduct his left arm with the 
elbow straight with ten pounds in his hand twenty times, but 
could only abduct the right ten times.  The diagnosis was 
history of dislocation of the right shoulder as provided by 
the veteran.  VA neurological examination in June 1997 
revealed normal muscle bulk, tone, and strength to all muscle 
groups.  Deep tendon reflexes were somewhat brisker on the 
right in the upper extremity.  Sensory examination was intact 
to pinprick and light touch.  The diagnoses included Lithium-
induced tremor to the arms with no evidence of a peripheral 
nervous system disorder.  

VA treatment records dated in January 1998 noted the veteran 
complained of right arm pain with decreased strength.  He 
attributed these problems to an injury during service when a 
hatch fell on him and chipped a bone in his spine.  

VA neurological evaluation in July 1998 noted the veteran 
reported the onset of tingling and aching in his right upper 
extremity several years earlier with recent worsening.  He 
stated there was no significant recent trauma to the neck.  
An examination of the neck revealed moderate limitation of 
neck movement, especially on lateral flexion with 
exacerbation of pain in the right neck on movement to the 
left.  There was a perception of atrophy in the right upper 
extremity; however, measurements of the biceps were 29 
centimeters, bilaterally.  There was give-way weakness in the 
right upper extremity, more so at the biceps and supinator 
level.  Deep reflexes were clearly asymmetric with 1-2+ right 
biceps and supinator reflexes compared to 3+ on the left.  
There was a much brisker finger jerk on the right.  Touch, 
pin, and vibration sensations were normal.  The diagnosis was 
cervical radiculopathy with probable C5-6 encroachment.  

On VA neurosurgery examination in September 1998 the veteran 
complained of episodic neck pain with nonradicular pain in 
the right shoulder and posterior aspect of the arm for many 
years.  He reported a progressive deterioration over the 
previous one to two years with weakness in the right hand.  
Examination revealed no wasting in the upper extremities.  
Muscle tone was normal.  There was mild weakness in the 
triceps, wrist extensors, and grip, right more than left, 
with no impairment to touch or pinprick.  Deep tendon 
reflexes were sluggish.  Magnetic resonance imaging (MRI) 
revealed hard disks at C3-4, C4-5, and C5-6 with cord 
compression and root canal compromise and T2 changes in the 
cord.  There was mild straightening of the normal lordosis.  
The diagnosis was advanced degenerative disc disease and cord 
compression with early loss of lordosis.

In his March 1999 substantive appeal the vetera asserted, in 
essence, that he had been assigned new duties as a truck 
driver after his service injury because he could not lift his 
arm above his shoulder.  He also stated that a medic had 
stated that his shoulder looked dislocated.  He noted that 
evaluations of his right shoulder had been negative, but that 
in 1998 a VA neurological examination revealed an old injury 
to his spine.  He claimed the symptoms he had attributed to a 
right shoulder disorder were shown to actually have been due 
to a cervical spine disorder.  He stated had been bothered by 
an intermittent tingling in his right arm since his discharge 
from service and reiterated his claim that his present right 
shoulder and cervical spine disorders were incurred as a 
result of his having fallen down an embankment at Fort 
Jackson.  

In a June 2004 statement the veteran reiterated his claim and 
asserted that he had not dislocated his shoulder during 
service.  He stated he had injured his right shoulder and was 
still in pain after 22 days.  

On VA orthopedic examination in December 2004 the veteran 
complained of achy pain in the right shoulder with no history 
of dislocation.  He denied redness or swelling, but stated he 
had right arm weakness.  He reported the onset of symptoms in 
1971.  He described an injury to the right shoulder in 
service when he fell in a ditch and others fell on top of 
him.  He stated he had been treated for lacerations to the 
shoulder, had X-rays, and was given medication.  He reported 
he was put on light duty and returned to full duty after 
about one month.  He noted he had worked as a heavy equipment 
operator and had no flare-ups of these symptoms prior to his 
retirement on disability in 1990.  He also complained of 
cervical spine stiffness, achy pain, decreased range of 
motion, and radiating pain down both arms that were onset in 
the 1980's.  

The examiner noted the veteran's shoulders were symmetrical 
without swelling, tenderness, crepitus, erythema, or 
deformity.  There was full range of motion.  An impingement 
test was negative.  Deep tendon reflexes were 0/0 in the 
right and 1+ in the left.  Motor strength was 5/5.  He was 
able to perform 20/20 repetitions with a five pound weight 
and perform forward flexions.  Cervical spine examination 
revealed pain on motion with no evidence of crepitus, spasm, 
or tenderness.  Motor strength and sensations were intact.  
X-rays of the shoulder were negative and X-rays of the 
cervical spine revealed moderate degenerative changes of the 
mid cervical spine with early spur formation involving C3-4, 
C4-5, and C5-6.  The diagnoses included cervical spine 
degenerative disc disease with possible myelopathy, but no 
evidence of orthopedic disease process in the right shoulder.  
It was noted there was evidence of a right shoulder injury in 
service that had apparently resolved.  The examiner stated it 
was less likely than not that the present disorder was 
related to service.  It was noted that the claims file had 
been reviewed.  

VA neurological examination in December 2004 noted the 
veteran reported he sustained trauma to the neck and right 
shoulder in a 1969 fall.  He stated that in the beginning he 
only had numbness in the upper extremities, but that he now 
had pain and stiffness of the neck and on movement of the 
head.  The examiner noted normal neck and upper extremities 
on examination, but that an opinion could not be provided 
without an MRI report.

On VA examination in June 2005 the veteran complained of 
numbness and pins and needles sensation of the fingers of the 
right hand for at least 15 years which was progressively 
worsening.  The diagnoses included a normal examination of 
the right shoulder and degenerative disc space narrowing at 
the C-3 through C-6 level.  A March 2006 examiner found the 
veteran's multilevel degenerative disk disease with spinal 
canal narrowing from C3 to C7 and multilevel radiculopathy, 
more on the right than left, was as likely as not service 
connected.  It was noted that the claims file had been 
reviewed.  

A November 2006 VA orthopedic medical opinion was obtained to 
reconcile the etiology opinions of record and was approved by 
the Iron Mountain VA Medical Center Chief of Staff, Dr. 
C.L.H.  The report noted the veteran's claims file had been 
carefully reviewed.  The pertinent facts were summarized.  It 
was noted, in essence, that there was no objective evidence 
of any chronic right shoulder disability related to service.  
This was demonstrated by the lack of any nexus evidence for 
26 years.  It was also noted that it was not as likely as not 
that the veteran's cervical spine disability was a result of 
an injury incurred during active service.  The rationale for 
this opinion was based upon the lack of medical records 
documenting the chronicity of disability or any nexus to 
service for 26 years.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds a right 
shoulder disability, to include any associated spinal injury, 
was not manifest during active service and did not develop as 
a result of an established event, injury, or disease during 
active service.  The opinions of the December 2004 and 
November 2006 VA examiners in this case are persuasive.  
Although a March 2006 VA orthopedic examiner found the 
veteran's degenerative disk disease of the cervical spine was 
at least as likely as not service connected, no rationale was 
provided for this opinion and it is considered to be of 
little probative weight.  It is also significant to note that 
there is no documentary evidence of any cervical spine injury 
during or for many years after service, but that there is 
private medical evidence of a work-related thoracic spine 
injury in June 1985 which had resulted in brachial neuralgia 
to the right side.  Therefore, the Board finds entitlement to 
service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to service connection for a right shoulder 
disability, to include any associated spinal injury, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


